DETAILED ACTION
This Office action is in reply to correspondence filed 22 February 2021 in regard to application no. 16/293,979.  Claims 8 and 18 have been cancelled.  Claims 1-7, 9-17 and 19-22 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, claims were rejected only under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.  The lack of available prior art (that no rejection was made under § 102 or 103) has previously been explained.
With the present amendment, the claims now all include specific interaction of a user with a resource usage graph on a display that causes the graph to be modified, in response to the selection of a user interface feature (“widget”).  Though the claims continue to recite abstraction as set forth in the previous Office action, the amended claims go beyond generally linking the abstract idea to the particular technological environment set forth therein, referring to MPEP § 2106.05(e).  As such the claims integrate the abstract idea into a practical application and are therefore no longer directed to the abstract idea.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694